          Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 1 of 6
          Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 1 of 8


                                                  MEMO ENDORSED
    GS           GELBER+
                 SANTILLO
                                                       December 31, 2020

VIA ECF
The Honorable Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

        Re: United States v. Stephen Belliard, 7: 17-cr-00002-KMK

Dear Judge Karas:

        We write in reply to the Government's opposition to Stephen Belliard's motion for a
reduction in sentence pursuant to 18 U.S.C. § 3582(c)(l). The Government does not contest that
Mr. Belliard has proffered "extraordinary and compelling reasons" for his compassionate release
because his medical conditions-specifically, his obesity, hypertension, hyperlipidimia,
undiagnosed anemia, and history of smoking-place him at serious risk for severe illness or
death should he contract COVID-19. Gov't Resp. 5, ECF No. 105. 1 The Government argues,
however, that the 18 U.S.C. § 3553(a) factors do not weigh in favor ofrelease. Id The
Government's argument downplays the serious threat to Mr. Belliard's health should he remain
incarcerated at Fort Dix and ignores the substantial factors in favor of a reduced sentence,
including the non-violent nature of the offense of conviction; Mr. Belliard's exemplary conduct
while incarcerated; and the fact that his sentence is longer than it otherwise likely would've been
due to the application of a harsh mandatory minimum term.

        1. Mr. Belliard is at greater risk for severe complications from COVID-19 due to
            his medical conditions

       As explained in Mr. Belliard's initial motion, see Mem. in Support of Motion for
Compassionate Release ("Mem.") 3-9, ECF No. 102-1, Mr. Belliard has obesity and
hypertension and was a chronic smoker for many years. The CDC has recognized that all three
conditions are linked to increased risk of serious complications from COVID-19. The risk to Mr.

1
  The Government seems to suggest that the existence of "extraordinary and compelling reasons"
is determined by the commentary to the policy statement at Section 1B 1.13 of the Sentencing
Guidelines. See Gov't Resp. 4. The Government is mistaken: that Guidelines "now appl[ies] only
to those [compassionate release] motions that the BOP has made." United States v. Brooker, 976
F.3d 228,236 (2d Cir. 2020). When such a motion is brought by an incarcerated person directly,
"the First Step Act freed district courts to consider the full slate of extraordinary and compelling
reasons that an imprisoned person might bring before them in motions for compassionate
release.ll Id.
         Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 2 of 6
         Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 2 of 8
The Honorable Kenneth M. Karas                                                              Pae 2
December 31, 2020

Belliard is increased by his hyperlipidimia, which studies have linked to a heightened risk from
COVID-19, as well as the likelihood that he has undiagnosed and untreated anemia. See id. at 7-
9. And the concurrent presence of multiple aggravating comorbidities raises the likelihood of
serious complications even further. See id. at 9-11. Accordingly, if Mr. Belliard were to contract
COVID-19, the consequences could well be dire.

       2. The outbreak at Fort Dix is serious and growing worse

        When Mr. Belliard filed his motion on December 22, the BOP was reporting 17 positive
cases of COVID-19 among inmates and 18 among staff. See Mem. 12. Less than a week later, on
December 28, we filed a letter notifying the Court that the number of active infections among
inmates had skyrocketed to 295. See Letter, ECF No. 103. As of yesterday, December 30, there
were 442 active cases; today, December 31, there are 586. See BOP: COVID-19 Update,
https://www.bop.gov/coronavirus/ (updated Dec. 31, 2020). Fort Dix currently has more active
cases of infection than any other federal facility. Id. And the true number of infections may well
be greater-241 inmates are currently awaiting tests. Id.

        Put simply, Fort Dix is "experiencing a surge in the number of COVID-19 cases among
inmates and staff." Ex. J, Notice to Inmate Population. And the surge is not limited to the low
security facility-there are also an undisclosed number of active infections in the Camp, where
Mr. Belliard is housed. Id. This increase in cases shows no signs of slowing, and the measures
taken by Fort Dix are plainly inadequate to prevent the spread of the virus.

       The Government contends that the Court need not concern itself with the outbreak at Fort
Dix, however, because, the Government asserts, it has not significantly affected the Camp, which
the Government represents had seen no more than three infections as of December 28. Gov't
Resp. 7. But the Government acknowledges that this figure may well be out of date; the virus
spreads rapidly, and three infections can quickly multiply-as the growth in infections since this
motion was filed too readily demonstrates. Indeed, the number of active known cases grew at
Fort Dix by 144 since yesterday.

        The Government contends that the precautionary measures taken by Fort Dix are
sufficient to protect inmates. Gov't Resp. 7. But that is plainly untrue. As recently as October,
Fort Dix had only five active cases. See Opinion and Order 6, United States v. Fernandez, No. 12
Cr. 844 (AJN), ECF Docket No. 468 (S.D.N.Y. Oct. 14, 2020). But, far from dying out, the
pandemic spread-as is virtually inevitable in the confined space of a prison. The Government
predicts, essentially, that what has already happened in Fort Dix as a whole cannot possibly
happen in the Cam~that three infections surely will not become 10, or 100. Recent experience
proves how unrealistic that hope is.

        Moreover, even three infections in the very unit where Mr. Belliard is housed is too many
for comfort. The Government represents that these three inmates have been moved, but there is
no guarantee that they did not infect others before that happened. "It can take up to 14 days after
exposure to the virus for a person to develop COVID-19 symptoms. A negative result before end
of the 14-day quarantine period does not rule out possible infection." Frequently Asked
guestions \updated Dec. 31, 2020), https://www.cdc.gov/coronavirus/2019-
         Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 3 of 6
       Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 3 of 8
The Honorable Kenneth M. Karas                                        Page 3
December 31, 2020

ncov/faq.html#Contact-Tracing. And the Government represents that the entire A wing of the
Camp, which includes Mr. Belliard, is now in quarantine. This may help prevent the virus from
spreading out of the A wing, but it poses the opposite risk to inmates, like Mr. Belliard, who are
now forced to live in close proximity with people who may have been infected by the recently-
moved inmates. Notably, too, the Government does not claim that guards and prison staff do not
move between the Camp and the low-security facility. "[E]ven though inmates may not move
between [Fort Dix's] various facilities, prison staff and guards do, and they may bring the virus
with them." United States v. Williams-Bethea, 464 F. Supp. 3d 562, 569 (S.D.N.Y. 2020).

        Finally, the Government suggests that Mr. Belliard might be safer at Fort Dix than in the
community. Gov't Resp. 8. "This argument strains credulity." Williams-Bethea, 464 F. Supp. 3d
at 569. As Judge Nathan explained:

       As the Court has repeatedly discussed, no matter the measures taken by the BOP,
       carceral settings inhere with qualities that make viral transmission of
       communicable diseases like COVID-19 likely. Yet in her Queens home, Ms.
       Williams-Bethea will be able to quarantine, limit interaction with individuals
       outside her family, and take all other precautions recommended by the Centers for
       Disease Control. The Government cannot plausibly compare the risks posed by the
       virus to Ms. Williams-Bethea while she is incarcerated to those while she is in her
       home, and the Court rejects this argument.

Id at 569-70 (citation omitted). Similarly, Mr. Belliard has already explained that, if released, he
would be able to quarantine in a separate bedroom in his family's home. Mem. 22. After
quarantining, he could practice proper social distancing and hygiene. He would be living only
with his wife and three daughters, instead of in open dormitory-style housing with 60 other men.
In short, the risks to his health upon release would be far, far less than the risks of continued
incarceration.

       3. The 3553 factors favor reducing Mr. Belliard's sentence

       Despite the Government's arguments to the contrary, the 3553 factors in Mr. Belliard's
case weigh heavily in favor of a sentence reduction.

         The Government emphasizes Mr. Belliard's criminal past, but overlooks key details. Mr.
Belliard's conviction for second degree robbery occurred when he was only 16 years old. PSR
,r 31. The offense, committed with three others and not involving any weapons, resulted in a
probationary sentence and a Youthful Offender adjudication. At the time of the offense, Mr.
Belliard, who as noted above was only 16, had dropped out of school and was living in an
apartment by himself with no adult supervision. He was also in the throes of an addiction that
began when he started smoking marijuana and drinking when he was 12 years old, and
progressed to the point that when he was 16 he was drinking and smoking marijuana daily. PSR
,r 56. In light of the mitigating circumstances, Mr. Belliard's youthful offense, which occurred
 more than 20 years before the offense of conviction and yielded O criminal history points, should
 not prevent the Court from granting compassionate release in Mr. Belliard's case.
         Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 4 of 6
         Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 4 of 8
The Honorable Kenneth M. Karas                                                              Page 4
December 31, 2020

        Mr. Belliard's prior drug conviction in 2008 was for a possession offense that was not
alleged to have involved any violence. Mr. Belliard acknowledges that his drug offense in 2008
was very serious, as was his offense in this case. But neither of them involved violence or gang
activity. Additionally, as noted in Mr. Belliard's compassionate release motion, Mr. Belliard has
already served more than half of his sentence for this admittedly serious offense, in extremely
harsh conditions due to the unprecedented pandemic. See Mem. 20-21. No matter how serious
his non-violent drug offenses were, the offenses simply do not warrant a death sentence or
exposure to potentially lifelong health complications. Mr. Belliard, who the government
concedes is at high-risk and is currently helpless at Fort Dix to protect himself through social
distancing and proper hygiene in the midst of a raging outbreak, could very well face these
catastrophic and grossly disproportionate consequences if he is not granted relief.

       Further, both Mr. Belliard's prior offenses and this offense were inextricably intertwined
with Mr. Belliard's serious drug addiction that began when he was 12. Mr. Belliard has now
already been five years sober, and he has participated in drug treatment programming and
counseling to address the root causes of his addiction, which will fortify him to pursue a law-
abiding future.

        Mr. Belliard's strong family support is also a compelling factor weighing heavily in favor
of release. This Court has already recognized that the love and support of Mr. Belliard's family
will be a powerful motivating factors to keep him out of trouble. The record in this case, the
Court observed, was "good" and it was "compelling" that Mr. Belliard's "family continue[d] to
support [him]." Sentencing Tr. 15. That was, in the Court's words, "cause for optimism."
Sentencing Tr. 16.

       The Government downplays this, arguing that Mr. Belliard's family did not stop him
from committing the instant offense. Gov't Resp. 6. But this cynical response ignores the
concrete evidence of Mr. Belliard' s rehabilitation. By the time of sentencing, Mr. Belliard had
already been incarcerated for two and a half years, during which time he threw himself
wholeheartedly into constructive programming. See Mem. 2. As the Court observed, Mr. Belliard
had done "incredibly valuable work in prison," and it appeared that the "difficult lifestyle" of
incarceration had motivated Mr. Belliard to "get back to [his] family." Sentencing Tr. 14. And
Mr. Belliard has continued his commitment to rehabilitation since his sentencing-he has
engaged in all the programming that is available to him, on a diverse array of subjects, all while
maintaining a spotless disciplinary record.

        The Government also ignores the evidence that this conviction-Mr. Belliard's first in
the federal system-marked a turning point. As his lawyer expressed at sentencing, this
conviction and his associated incarceration pre-trial helped Mr. Belliard to realize that "he d[id]
not ever wish to be in jail and be away from his family and friends again." Sentencing Tr. 5. The
Court recognized this, noting that this could be "a story of, you know, two stories. The [story] of
before arrest in a federal case and after," and that Mr. Belliard was "well on [his] way to being
able to tell that story." Sentencing Tr. 13-14.

        The criminal justice system is founded upon a belief in rehabilitation-a belief that, no
matter the mistakes of our past, we can make the decision to own up to our wrongdoing and chart
          Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 5 of 6
          Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 5 of 8
The Honorable Kenneth M. Karas                                                              Pae 5
December 31 , 2020

a better course forward. During his incarceration, Mr. Belliard has demonstrated his sincere
commitment to self-improvement and to being the father that his family deserves. There is no
doubt that the path ahead will be difficult-that, as the Court recognized, Mr. Belliard cannot
"give in to the temptation" of ever being involved in criminal activity again. Sentencing Tr. 14.
But Mr. Belliard' s commitment to turning his life around is demonstrated and sincere. The
Government's myopic focus on his past ignores the very real reasons for hopefulness in his
future .

        4. Mr. Belliard's sentence was rendered excessive by the application of the 10-year
           mandatory minimum

        As Mr. Belliard argued in his motion, the application of a 10-year mandatory minimum
rendered his sentence far longer than it likely would have been otherwise. Evidencing this, Mr.
Belliard' s co-defendant, Jose Rodriguez, received only a five-year sentence, despite pleading
guilty to the same counts and the same orug weight. See Mem. 18. Indeed, the disparity between
their sentences is so great that Mr. Rodriguez was transferred to a halfway house more than a
year ago, and was released in June of this year. Id

         The Government argues that the disparity between Mr. Belliard' s sentence and Mr.
Rodriguez's sentence is justified because Mr. Belliard has two prior felony convictions, while
Mr. Rodriguez' s only prior conviction was for a misdemeanor. Gov' t Resp. 6. As explained
above, Mr. Belliard' s prior convictions-one of which occurred more than 20 years prior to the
instant offense, when Mr. Belliard was only 16-----should not weigh heavily against him now. But
even assuming this justified some difference in their sentences, there is no reason to believe that
it justified Mr. Belliard receiving a sentence that is double Mr. Rodriguez' s. Notably, Mr.
Rodriguez' s Guidelines range was 70 to 87 months, but this Court issued a below-Guidelines
sentence of the mandatory minimum of five years. See Mem. 18. In contrast, Mr. Belliard' s
Guidelines range-which fully accounted for his prior convictions-would have been 97 to 121
months, but due to the mandatory minimum this Court was constrained to impose a sentence at
the very top of that range. See Mem. 17.

       The Government also suggests that a harsher sentence was appropriate for Mr. Belliard
based on the "reasonable inference" that Belliard ran the operation, because he was the one with
the key to the apartment where the drugs are stored. Gov' t Resp. 6. This is, to put it mildly, a
slender reed upon which to rest the Government' s claim that Mr. Belliard was the mastermind. 2
More importantly, the Government never suggested at sentencing that the Court should base its
sentence on Mr. Belliard' s supposedly greater degree of culpability, and the Court accordingly
never made any findings accepting the Government's present allegations.




2 It is a particularly unsustainable argument because, although Mr. Belliard may have held the
key to the apartment, Mr. Rodriguez at the very least kept a key to the building. See Gov' t Mem.
In Opp. To Motion to Suppress 3, ECF No. 38 (" [S]urveillance video showed two Detectives
from YPD (the ' Detectives' ) walk up to the locked entrance to the lobby, which Rodriguez . ..
opened for them. 11 ).
         Case 7:17-cr-00002-KMK Document 106 Filed 12/31/20 Page 6 of 6
          Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 6 of 8
The Honorable Kenneth M . Karas                                                                           Page 6
December 31 , 2020

        The Government also emphasizes that Mr. Belliard' s co-defendant submitted to a safety
valve proffer, and suggests that his detailed proffer justifies the five-year sentencing disparity
between Mr. Belliard and his co-defendant. But Mr. Belliard' s one prior non-violent drug
conviction precluded him from even being eligible for the safety valve. Thus, Mr. Belliard did
not refuse to submit to a safety valve proffer, he simply did not have the opportunity.

        Finally, even if this Court was inclined to sentence Mr. Belliard more harshly than Mr.
Rodriguez, there is still reason to believe the sentence imposed would have been well below 10
years, but for the mandatory minimum. Mr. Belliard has been incarcerated, at this point, for a full
year longer than Mr. Rodriguez; there is no doubt that he has been punished more harshly . And
while Mr. Rodriguez was released to a halfway house prior to the pandemic, Mr. Belliard has
been incarcerated. Due to the dangers posed by COVID-19, as well as the severe restrictions on
programming and visitation implemented in an attempt to control the pandemic, " [t]he actual
severity of [Belliard' s] sentence .. . exceeds what the Court anticipated at the time of
sentencing." United States v. Davis, No. CR TDC-15-0116, 2020 WL 6785351 , at *3 (D . Md.
Nov. 18, 2020). "Under these circumstances, a reduced sentence would still reflect the
seriousness of the offense, promote respect for the law, and provide just punishment." Id

       5. Conclusion

        Mr. Belliard has already served a significant term of imprisonment for a non-violent drug
offense. His sincere commitment to rehabilitation is demonstrated by his model behavior and his
completion of numerous programming opportunities. He is at serious risk of severe
complications or death should he contract COVID-19, and Fort Dix has proven itself incapable
of controlling the present outbreak. Mr. Belliard respectfully requests that the Court reduce his
sentence to time served and release him to home detention.

                                                                        Sincerely,

                                                                        Isl Kristen M. Santillo
                                                                        Kristen Santillo

     Application for compassionate release under Section 3582 is granted. The COVID numbers
     have reached problematic levels in the camp where Mr. Belliard is being housed, proving that
     BOP has been unable to protect the staff and inmates at Fort Dix. This is of particular concern
     to Mr. Belliard, who undeniably suffers from several health ailments that science has said
     involve higher risks from contracting COVID-19. While releasing Mr. Belliard from prison will not
     assure his health, it will allow him the opportunity to manage his risks of exposure to the
     coronavirus. Moreover, the Section 3553(a) factors do not justify his continued detention in light
     of profound health risks he is facing. The offense of conviction, while serious, did not involve
     acts of violence and Mr. Belliard has exhibited meaningful steps toward rehabilitation . While he
     has a criminal history, Mr. Belliard has served a substantial portion of a substantial sentence
     and appears to have the support of his family. For these reasons, the application is granted. All
     the conditions of supervised release that were originally imposed remain the same.

      So Ordered.




       1/6/21
Case 7:17-cr-00002-KMK Document 106-1 Filed 12/31/20 Page 1 of 2
 Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 7 of 8




                 EXHIBIT J
 Case 7:17-cr-00002-KMK Document 108 Filed 01/06/21 Page 8 of 8




case 7:17-cr-00002-KMK Document 106-1 Filed 12/31/20 Page 2 of 2
                 NOTICE TO INMATE POPULATION
                       December 29, 2020

     Fer Fort Dix is experiencing a surge in the number of COVID-19
     cases among inmates and staff similar to the current sur ge in
     the local community and throughout our country. There are
     currently active inmate cases on the East and West compounds
     and the Camp. As a result, numerous units are on isolation and
     on quarantine status, in accordance with Bureau of Prisons and
     the Center for Disease Control guidelines.

     It is important to continue to follow prevention and control
     measures such as wearing a maslt at all times; frequent
     sanitation, social distancing and reporting of symptoms;
     including fever, cough, shortness of breath, new-onset trouble
     speaking, loss of taste or smell, fatigue, muscle or body
     aches, sore throat, and stuffy/runny nose, which may occur
     within 2 to 14 days of exposure.

          AREA TO BE 0.!AN£I>   .., '    FREQUENCY OF CUANING .            fR£QUENCY OF DISlHRCTION
      Windows/Window Ledges     Daily                                    Daily
      Toilets/Sinks             Daily                                    Daily
      Trash Receptacles         Empty three times daily, or as needed;   Daily
                                dean daily
      Floors, Stairs, and       Sweep and damp-mop daily                 Daily
      Other Wal.king surfaces
      Telephones                Multiple times daily                     After each use
      Microwave Ovens           Clean daily and when visibly dirty       Oaily
      Drinking Fountains        Multiple times daily                     Disinfect when cleaning

      Door/Door Jams            Multiple times daily                     Disinfect when cleaning

      Mop Sinks                 Rinse and clean after everv use          After each use

      Mop Buckets               Empty and rinse after f?l/ery use        After each use
                                                                         Launder used mop heads daily
      Wet-Mop Heads             Replace with a clean mop head after
                                each use
                                                                         Launder used mop heads daily
      Oust-Mop Heads            Replace with a clean mop head after
                                each use
                                                                         Disinfect when cleaning
      Furnishings               Daily deaning of multi-use common
                                area furniture (chairs, tables, etc.}
